Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The amendment and the arguments filed on 3/22/22 have been considered and found persuasive.  
1.	The prior art, (U.S. Patent Pubs No. 2017/0250167), teaches a method for producing a plurality of printable components on a common intermediate carrier, the components each having at least two electrical devices and an insulating layer, wherein at least one of the electrical devices of the component is an optoelectronic semiconductor chip, having the following steps: providing a plurality of electrical devices; forming the insulating layer between the electrical devices of the same component, wherein the at least two electrical devices of the same component are arranged next to one another and each are laterally enclosed by the insulating layer, so that the at least two electrical devices and the insulating layer of the same component are formed as integral parts of a self-supporting and mechanically stable unit and form the self-supporting and mechanically stable unit; and forming a plurality of anchoring elements which fix the positions of the components on the intermediate carrier and release them under mechanical load when the components are removed, so that the components formed as self-supporting and mechanically stable units are detachable from the intermediate carrier, but is silent with respect to the above teachings in combination with wherein the anchoring elements comprise anchoring posts which are arranged in the vertical direction exclusively between the intermediate carrier 
2. 	The prior art, (U.S. Patent Pubs No. 2017/0250167), teaches a component assembly having an intermediate carrier, a plurality of components arranged thereon and a plurality of anchoring elements, wherein the components each have at least two electrical devices and an insulating layer, at least one of the electrical devices of the component being an optoelectronic 
3.	The prior art, (U.S. Patent Pubs No. 2017/0250167), teaches a component assembly having an intermediate carrier, a plurality of components arranged thereon and a plurality of anchoring elements, wherein the components each have at least two electrical devices and an insulating layer, at least one of the electrical devices of the component being an optoelectronic semiconductor chip, the insulating layer is arranged in places between the electrical devices of the same component, the at least two electrical devices of the same component being arranged next to one another and each being enclosed laterally by the insulating layer, so that the at least two electrical devices and the insulating layer of the same component are formed as integral parts of a self-supporting and mechanically stable unit and form the self-supporting and mechanically stable unit, and the anchoring elements fix the positions of the components on the 

4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-14 and 16-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/28/22